SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of *98said District Court be and hereby is AFFIRMED.
Plaintiff Muqaatil Smith timely appeals from the District Court’s Opinions and Orders entered on March 12, 1999, February 29, 2000, and March 28, 2001, which, together, resulted in the dismissal of six of plaintiffs claims and the grant of summary judgment in favor of defendants on plaintiffs two remaining claims.
In his September 22, 1997 complaint, plaintiff alleged numerous violations of 42 U.S.C. §§ 1983 and 1985(3), including breach of his Fourteenth Amendment due process and equal protection rights and his Eight Amendment right to be free of cruel and unusual punishment.
Plaintiff raises the same issues on appeal.
We affirm substantially for the reasons stated by the District Court in its Opinions and Orders entered on March 12, 1999, February 29, 2000, and March 28, 2001. See Smith v. Goord, No. 97-5481, slip op. at 1 (S.D.N.Y. Mar. 12, 1999); Smith v. Goord, No. 97-5481, slip op. at 1 (S.D.N.Y. Feb. 29, 2000); Smith v. Goord, No. 97-5481, slip op. at 1 (S.D.N.Y. Mar. 28, 2001)
For the reasons set forth above, the judgment of the District Court is hereby AFFIRMED.